PER CURIAM.
Prior to the final hearing, the defendant had filed two written requests to continue the trial date because it fell on a religious holiday. When the defendant failed to attend the final hearing, the trial court entered final judgment in favor of the plaintiff. A review of the record indicates that the trial court may not have been aware that these requests had been filed. Therefore, under the circumstances, we reverse the final judgment and remand for further proceedings.
Reversed and remanded.